Opinión disidente del
Juez Asociado Señor Negrón García.
Decía E.J. Couture en su magistral obra Los Manda-mientos de Abogado, 9na ed., Buenos Aires, Ed. Depalma, 1982, págs. 46-47, que “[l]as verdades jurídicas como si fueran de arena, difícilmente caben todas en una mano; siempre hay algunos granos que, querámoslo o no, se escu-rren de entre nuestros dedos y van a parar a manos de nuestro adversario”.
*101HH
No podemos suscribir la “verdad jurídica” de la senten-cia del Tribunal. Aunque no se exponen los fundamentos, evidentemente está apuntalada en una interpretación equivocada de los antecedentes y del trámite procesal evidenciario. Responde al mismo enfoque técnico restric-tivo de circunvalación que prevaleció en el foro de instan-cia (Hon. José A. Torres Caraballo, Juez). El resultado es igual: abstenerse de dictaminar si existe o no causa probable contra el Senador Roberto Rexach Benitez en seis (6) denuncias por alegada apropiación ilegal agravada. Cf. Pueblo v. González Rivera, 132 D.P.R. 517 (1993). Dicho magistrado, después de celebrar la vista en alzada, sua sponte resolvió que no tenía “jurisdicción” al percatarse que el Ministerio Fiscal no había acompañado copias de esas denuncias con su solicitud original y la moción de reconsideración.
Ambos dictámenes pasan por alto y subestiman lo ver-daderamente ocurrido. Los hechos esenciales no estaban en controversia. Ante el Juez Torres Caraballo, el Ministe-rio Fiscal y la defensa acordaron “someter el caso a base de la misma prueba vertida ante el Tribunal de Distrito”. Ade-más, le presentaron el expediente evidenciario con las es-tipulaciones, como parte del récord, que contenían declara-ciones juradas, incluso una del Senador Rexach Benitez estipulada como “cierta”. Es ineludible concluir que la vista preliminar en alzada se celebró.
Cualesquiera dudas quedan disipadas de una lectura de la moción de 23 de junio de 1992 del Ministerio Fiscal, en la cual categóricamente expresó que el “día 14 de junio de 1992, fecha en que estuvo señalada esta Vista Preliminar quedó sometida la misma ante la consideración de este Honorable Tribunal, luego que las partes por estipulación so-metieran la correspondiente evidencia y formularan sus respectivos alegatos”. (Énfasis suplido.) A.O., 50.
*102¿Cómo puede la mayoría concluir que la vista en alzada nunca se llegó a celebrar?
f — I
En estas circunstancias específicas, no era necesario aplicar el principio analógico de hermenéutica y discutir la extensión de la Regla 6(a) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, al trámite de vista preliminar en alzada. Aún bajo esa premisa, obviamente se ha malinterpretado su alcance y dinámica: sólo es necesario acompañar una denuncia escrita cuando la jura un policía, funcionario o empleado público por información y creencia-, en esa etapa puede prescindirse si el testigo o testigos tienen conoci-miento personal de los hechos y si las partes estipulan esa prueba. Tal es la situación en el caso de autos.
Una estipulación de esta naturaleza, consistente de las declaraciones juradas (incluso la veracidad de una) y de otros documentos, no es asunto que judicialmente debamos tomar o despachar a la ligera. Su adopción por las partes lógicamente presupone un conocimiento cabal del contenido de las denuncias objeto de la vista preliminar. De lo contra-rio, ¿para qué se hacen?
Aquí las estipulaciones convenidas reflejan que el Mi-nisterio Fiscal y la defensa sabían muy bien lo que hacían. Ni siquiera Rexach Benitez y sus abogados levantaron la cuestión de las denuncias o pidieron al Ministerio Fiscal o al Juez Torres Caraballo que les suplieran copias.
Es incomprensible la sentencia del tribunal. Lo acor-dado precisamente versó sobre los testimonios que se pres-taron ante la Juez del Tribunal de Distrito (Hon. Awilda Irizarry Pardo), reducidos a declaraciones juradas. Me-diante esa conducta procesal y su equivalencia conceptual evidenciaría, se superó la omisión de las denuncias. Para todos efectos, se examinaron bajo juramento varios testi-gos con conocimiento personal de los hechos.
*103Nuevamente, ¿cómo puede la mayoría ignorar esta rea-lidad no contradicha y transformarla en una ausencia de jurisdicción?
El Derecho permite ficciones si no son absurdas. La ver-dad es que desde el 18 de abril de 1991, en ocasión de la vista sobre causa probable para el arresto, el Senador Rexach Benitez y sus abogados fueron notificados de estas seis (6) denuncias y conocían su contenido. Como expresa-mente reconoció el tribunal de instancia al tomar conoci-miento judicial, las mismas formaron parte de los autos, discusión y mandato en Pueblo v. Rexach Benitez, 130 D.P.R. 273 (1992). La circunstancia de que inicialmente las denuncias fueron numerosas y, por ende, los expedientes complejos, no constituye fundamento jurídico que avale y configure una ausencia de jurisdicción.
En el caso de autos se cumplieron sustancialmente los requisitos esenciales del debido proceso de ley a tono con el esquema jurisprudencial prevaleciente.
Las razones brindadas por la mayoría para sacar tem-poreramente del tribunal de instancia estas seis (6) denun-cias y devolverlas al Ministerio Público —sin estar “impe-dido de presentar una nueva solicitud de vista preliminar en alzada” con las denuncias correspondientes— son pue-riles y carentes de sustancialidad. Ese trámite es un ritual fútil, innecesario e incomprensible que pertenece a una época supuestamente superada por los tribunales.
Una vez reconocido lo realmente acontecido en alzada, en su justa perspectiva la cuestión quedó reducida a un defecto subsanable e inconsecuente. Sin rodeos, la mayoría debió corregirlo con una simple orden dirigida a la Secre-taría para que le elevaran al Juez Torres Caraballo las denuncias y éste dictaminara la existencia o no de causa probable a la luz de la prueba estipulada. “Lo demás”, al *104decir del poeta Luis Lloréns Torres, “es humo esfumándose en el cielo”.
IV
Establecida la jurisdicción, reiteramos nuestro firme criterio de que “existe un fundamento aparentemente ge-nuino (colorable basis) de que estamos prima facie ante un encausamiento criminal selectivo, por razones políticas, impermisible”. (Énfasis en el original.) Pueblo v. Rexach Benítez, supra, pág. 322, opinión concurrente y disidente.
Está fundamentado en el mismo análisis de nuestro disentir en Hernández Colón v. Srio. de Hacienda, 115 D.P.R. 145, 163 (1984): curiosamente la investigación se originó en supuestos informes de prensa; no hubo pesquisa rutina-ria ni se inició por estar escrutándose una muestra de to-dos los senadores —de mayoría y de minoría— y la singu-larización se adoptó y concentró en el Senador Rexach Benitez, portavoz de la entonces minoría del Partido Nuevo Progresista (P.N.P.), quien conjuntamente con el único senador del Partido Independentista Puertorriqueño (P.I.P.) fiscalizaban vigorosamente la obra gubernamental.'
Salvo la condición de adversario político del Senador Rexach Benitez, no hemos podido detectar ningún denomi-nador común objetivo y neutral que sirviera de sostén ra-cional para justificar la necesidad de crear una Comisión Especial, pronta investigación e inmediata remisión al Se-cretario de Justicia, a pesar de haber existido desde esa época serios señalamientos de irregularidades análogas contra otros senadores, incluso del Partido Popular Demo-crático (P.P.D.). De hecho, en ese epicentro político, ello mo-vió a la Comisión Especial a no adjudicar los “méritos del caso” y a declinar ejercer toda su autoridad constitucional debido a la ausencia de “un ordenamiento que garantice una aplicación sistemática y justa, libre de toda sombra de *105partidismo o parcialidad”. Informe de la Comisión Especial, 29 de diciembre de 1989, pág. 3.
Distinto al parecer inicial del respetable juez de instan-cia, estos hechos sobre los cuales hoy día no hay controver-sia —diáfanamente surgen de toda la prueba ahora estipu-lada— le obligan a examinar y a decidir si el Ministerio Fiscal ha demostrado que estas denuncias criminales —en especial por su origen y el momento (timing) en que se hicieron— no estuvieron predicadas en un objetivo capri-choso (invidious objective)', llanamente, por razones políti-co-partidistas pre eleccionarias.